Citation Nr: 1724505	
Decision Date: 06/28/17    Archive Date: 07/10/17

DOCKET NO.  13-09 747	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney at Law


ATTORNEY FOR THE BOARD

W. Yates, Counsel



INTRODUCTION

The Veteran served on active duty from August 1988 to September 1996.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

In April 2015, the Board issued a decision which denied the Veteran's claim seeking service connection for tinnitus.  The Veteran timely appealed this decision to the United States Court of Appeals for Veterans Claims (Court).  In September 2016, the Court issued a memorandum decision which vacated the Board's April 2015 decision and remanded this matter for additional consideration.

The Board notes there is an additional issue on appeal that the Veteran has perfected, but is not yet ripe for Board review.  When an appeal is certified to the Board for appellate review and the appellate record is transferred to the Board, the appellant and his or her representative, if any, will be notified in writing of the certification, the file transfer, and of the time limit for requesting a change in representation, for requesting a personal hearing, and for submitting additional evidence.  See 38 C.F.R. §§ 19.36, 20.1304(a).  As the required notifications have not been sent in regard to the issue of entitlement to an earlier effective date for the award of a total disability rating based upon unemployability, the Board declines to take any further action on that issue at this time.  This delay is needed to ensure that the Veteran is afforded full due process in the matter.  See 38 C.F.R. § 3.103; Gray v. McDonald, 27 Vet. App. 313, 327 (2015) (Due Process protections apply to disability compensation proceedings before the Board) (citing Cushman v. Shinseki, 576 F.3d 1290 (Fed.Cir.2009)); see also Carter v. McDonald, 794 F.3d 1342, 1346 (Fed. Cir. 2015) (regulatory requirement    of notice in § 1.525(d) can only sensibly be construed to require that the notice to counsel be timely, which requires, at a minimum, notice before the expressly stated deadline has passed).  This  issue will be the subject of a later Board decision as appropriate.



FINDING OF FACT

The Veteran reported experiencing tinnitus during service and on a recurrent basis since that time. 


CONCLUSION OF LAW

The criteria for establishing service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed.Cir. 2013) (holding that only conditions listed as chronic diseases in 38 C.F.R. § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b)).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  The Board notes that tinnitus is not listed as a chronic disability under § 3.309(a). 

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999). 

Moreover, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and an organic disease of the nervous system becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed  to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).  

The Board concedes the presence of a current tinnitus disability, as the Veteran is competent to testify as to the presence of observable symptoms, such as ringing      in his ears.  Layno v. Brown, 6 Vet. App. 465 (1994); Charles v. Principi, 16 Vet. App. 370 (2002) (finding lay person competent to identify tinnitus).  A diagnosis     of tinnitus was also noted within his February 2013 VA audiological examination.  The Board also accepts that the Veteran experienced some degree of noise exposure in service, as the Veteran served in the Navy and was exposed to loud noise from diesel engines, diesel generators, and naval artillery.

The Veteran filed his claim seeking service connection for tinnitus in November 2011.  He contends that his tinnitus started in 1994, and has been continuous ever since then, right greater than left.  

Resolving all doubt in the Veteran's favor, the Board concludes that it is at least as likely as not that the Veteran experienced tinnitus in service or within one year thereafter.  Moreover, such tinnitus was recurrent following service.  As noted, tinnitus is a disability capable of lay observation.  For the reasons set forth above,  the Board finds that service connection for tinnitus is warranted.  38 C.F.R. §§ 3.102, 3.303(b).




ORDER

Service connection for tinnitus is granted.



______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


